Appeal, as limited by plaintiff’s brief, from so much of an order of the Supreme Court, Queens County, dated January 29, 1973, as granted in part the branch of a motion by defendant which was to dismiss the indictment for insufficiency of the evidence presented to the Grand Jury, i.e., to the extent of dismissing the first two counts, both being for perjury in the first degree, and from so much of a further order of the same court, dated February 2, 1973, as, on reargument, adhered to said original decision. Order dated February 2,1973 affirmed insofar as appealed from. No opinion. Appeal from order dated January 29, 1973 dismissed as academic. That order, to the extent appealed from, was superseded by the order dated February 2, 1973. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.